—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
After 32 years of employment, claimant, a machinist, accepted the employer’s offer of an early retirement incentive package. The record establishes that continuing work was available to claimant and, given his 32 years of seniority, he could “bump” co-workers with less seniority even if his job was eliminated. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left his job without good cause. Voluntary separation from one’s employment in order to accept an early retirement incentive package when continuing work is available has been held not to constitute good cause for leaving employment (see, Matter of Jaworski [Commissioner of Labor], 249 AD2d 869; Matter of Joseph [Sweeney], 246 AD2d 944). Inasmuch as substantial evidence supports the Board’s decision, it must be affirmed.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.